Case 18-45922   Doc 19   Filed 10/24/18     Entered 10/24/18 15:36:27   Main Document
                                          Pg 1 of 7
Case 18-45922   Doc 19   Filed 10/24/18     Entered 10/24/18 15:36:27   Main Document
                                          Pg 2 of 7
Case 18-45922   Doc 19   Filed 10/24/18     Entered 10/24/18 15:36:27   Main Document
                                          Pg 3 of 7
Case 18-45922   Doc 19   Filed 10/24/18     Entered 10/24/18 15:36:27   Main Document
                                          Pg 4 of 7
Case 18-45922   Doc 19   Filed 10/24/18     Entered 10/24/18 15:36:27   Main Document
                                          Pg 5 of 7
Case 18-45922   Doc 19   Filed 10/24/18     Entered 10/24/18 15:36:27   Main Document
                                          Pg 6 of 7
Case 18-45922   Doc 19   Filed 10/24/18     Entered 10/24/18 15:36:27   Main Document
                                          Pg 7 of 7
